Exhibit 10.4
 
 
LOAN AGREEMENT


Party A                      :           China INSOnline Corp.
Party B                      :           Liu Lu （刘璐）(Identity Card
no.：130203197805150323)
 
 
Whereas Party A demand for operating cashflow and borrow a loan from Party B,
both Party A and Party B agree the terms as below:
 
1.              Loan amount: USD One Hundred Thousand for settlement of legal
fee.
 
    2.              Loan interest:  Annual rate at 3%, from the date of
borrowing to repayment, both days inclusive.  For interest calculation, there is
360 days per year.  Loan interest is payable on the repayment of loan.
 
3.              Repayment:  On or before December 31, 2010.  If Party A could
not repay in cash, Party B has right to request the same value of stock issued
by Party A.  Any delay repayment is subject to late charges of 0.1% per day.

 
4.              This Agreement in duplicate and each party has one.
 


 
Party A:
 
 
Party B:
China INSOnline Corp.
 
Liu Lu （刘璐）
 
 
 
   
/s/Wang Zhenyu
 
 
/s/ Liu Lu
October 16, 2010
 
October 16, 2010



 